DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the product invention as represented by claims 1-9 and 11 in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground(s) that the product is similar to the process claims whereby little additional burden is required for the examination of both inventions in this one Application.  This is not entirely persuasive because the inventions represent separate categories of invention comprising different scopes of invention and require search in distinct areas of their classification whereby additional burden is placed on the Office for search and examination. Without restriction, a delay in the allowance of product claims due to unresolved patentability unique to process claims could represent undue burden to Applicant and/or the Office if restriction was not required at this time.  Inasmuch as withdrawn-status process claims that become amended during prosecution to include all limitations of an allowable product claim may be rejoined for complete examination and allowance, little burden is placed on Applicant by the restriction at this time.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,989,182 to Lowe.
Lowe ‘182 teaches limitations for a “multi-material boss configured for fastening of a fastener thereto” – as shown in Fig 1 wherein one of ordinary skill in the art would recognize teachings of female thread to be inherently capable and intended for attachment of a suitable male thread fastener.
Although reference discloses 14 as sheet metal and doesn’t elaborate whether it was made by a process of ‘die cast, i.e., “being a feature of a die cast part”, it would have been obvious if not inherent to produce by a die cast process as a matter of design choice or engineering expedient dependent upon later intended use and/or other manufacturing constraint wherein broad recitation of ‘die-cast’ does not otherwise require any particular structure of the claimed product not taught by the prior art, “comprising: a boss cylinder, having a first hardness, having a first interior defined by a first cylindrical shaped wall, and a first base” – as shown at 20 and having inherent hardness, an example embodiment described as :
“For example the tank 16 and/or wall 14 may be made from USN No. S44400 Grade ferritic stainless steel while the socket 10 may be made from USN No. S31603 Grade low carbon austenitic stainless steel.”

Reference teaches and/or makes obvious further limitation of “an augmenting cylinder, made of an augmenting material having a second hardness, wherein the second hardness is greater than the first hardness” – as described wherein one of ordinary skill in the art would recognize the different materials to have different hardness; S31603 Grade low carbon austenitic stainless steel being about Rb 95 max which is greater than USN s44400 Grade ferritic stainless steel being about Rb 90 max and where in  any case, it would have been obvious to provide a harder material for the threaded fitting in order to optimize for use as intended by providing a relatively  increased wear resistance that is associated with greater hardness as well known in the art.
Reference teaches further limitation of “fixedly secured in the first interior of the boss cylinder” – as shown, “having a second interior defined by a second cylindrical shaped wall, a base rim, and a second opening” – as shown, “and a filler metal layer” – as shown at 26, “at least partially compressed between the base rim of the augmenting cylinder and first base of the interior of the boss cylinder” – as shown wherein the free end of the augmenting cylinder is its ‘base rim’ and the free end of the boss at 20 forms the ‘first base’ of its interior, “whereby the fastener is fastened to the multi-material boss via the second opening of the augmenting cylinder having the greater hardness” -  as shown, described and otherwise addressed herein above.
As regards claim 6, reference teaches further limitation of “the die cast part comprises at least one of a protruding feature encompassing the multi- material boss, extending from an outer perimeter wall surface of the die cast part, a protruding feature encompassing the multi-material boss, extending from an inner perimeter wall surface or corner to a base of the die cast part, or any combination of the foregoing” – the prior art boss extends from a surface comprising a periphery of the sheet considered as a three dimensional solid.  
As regards claim 8, reference teaches further limitation of “the boss cylinder is made of the same material as the die cast part” – reference discloses both to be made of steel for example, stainless steel in particular.
As regards claim 10, reference teaches further limitation of “the augmenting cylinder is made of at least one of a stainless steel, iron, aluminum silicon alloy, copper, copper alloy, aluminum magnesium alloy material, having a second hardness greater than the first hardness of the boss cylinder” – as discussed herein above.  
As regards claim 11, reference teaches further limitation of “the second cylindrical shaped wall comprises threads, configured for fastening by a screw fastener” – as shown and described.

Claim(s) 1, 2, 4, 5, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2005/0062285 to Hobson.
Hobson ‘285 teaches limitations for a “multi-material boss configured for fastening of a fastener thereto” – as shown in Fig 1 wherein one of ordinary skill in the art would recognize teachings of male thread to be inherently capable and intended for attachment of a suitable female thread fastener.
The reference discloses 12 to be metal, the reference doesn’t explicitly describe it was made by a process of ‘die cast, i.e., “being a feature of a die cast part”.  However, it would have been obvious if not inherent to produce by a die cast process as a matter of design choice or engineering expedient dependent upon later intended use and/or other manufacturing constraint wherein broad recitation of ‘die-cast’ does not otherwise require any particular structure of the claimed product not taught by the prior art, “comprising: a boss cylinder, having a first hardness, having a first interior defined by a first cylindrical shaped wall, and a first base” – as shown at 12 and having inherent hardness, an example embodiment described as :
“This is of significance because the mounting body 12 may be made from cylindrical rod/wire stock material of a suitable metal for welding purposes. The cylindrical stock is more easily turned down or machined or headed to provide port threading, thereby reducing manufacturing time and cost, as well as potentially reducing waste material and therefore cost.”

Reference teaches and/or makes obvious further limitation of “an augmenting cylinder” – 14.  Although reference discloses 14 to be a separate part inherently comprising a second material, the reference doesn’t explicitly disclose the first material of 12 is different from the second material of 14, or have different hardness, i.e., “made of an augmenting material having a second hardness, wherein the second hardness is greater than the first hardness”.  It would however have been obvious to one of ordinary skill in the art to make 14 from a relatively harder material than 12 in order to optimize wear and scratch resistance for its disclosed functionality as a fastener.
Reference teaches further limitation of “fixedly secured in the first interior of the boss cylinder” – as shown, “having a second interior defined by a second cylindrical shaped wall, a base rim, and a second opening” – as shown, “and a filler metal layer” – as shown at 16, “at least partially compressed between the base rim of the augmenting cylinder and first base of the interior of the boss cylinder” – as shown and described wherein the inserted end of the augmenting cylinder is its ‘base rim’ and the internal end wall of the boss forms the ‘first base’ of its interior, “whereby the fastener is fastened to the multi-material boss via the second opening of the augmenting cylinder having the greater hardness” -  as shown, described and otherwise addressed herein above.
As regards claim 2, reference teaches further limitation of “the die cast part comprises a protruding feature extending from a surface thereof” – the upper chamfered end as shown in Fig 1 for example, “and at least a strengthening member, configured for providing strength and stability to the multi-material boss” – the weld joining 12 to 60 in Fig 11 anticipates broad limitation which does not clearly define any particular structure that might be relied upon to patentably distinguish from the well known structure of the prior art.  
As regards claim 4, reference teaches further limitation of “the strengthening member comprises a spacer between the multi-material boss and surface of the die cast part” 16. 
As regards claim 5, reference teaches further limitation of “the shape of the spacer comprises at least one of straight lines, curves, or any combination of the foregoing” – the disclosed ring includes flat sides which define lines in side view and a circular inner and outer peripheries defining curves in plan view. 
As regards claim 8, although the reference teaches 12 may comprise steel, the reference does not explicitly address material of 14, i.e., “the boss cylinder is made of the same material as the die cast part”.  It would however have been obvious to one of ordinary skill in the art to also form it from steel in order to reduce potential of corrosion for example wherein such modification would not otherwise affect function of the arrangement. 
As regards claim 10, although the reference discloses part 12 may be made of steel, and doesn’t explicitly teach “the die cast part is made of at least one of an aluminum alloy, zinc alloy, magnesium, zinc- aluminum alloy, copper, tin or lead material, or any combination of the foregoing” – it would have been an obvious design choice or engineering expedient to form it from each and any of the listed materials in order to adapt it to a particular environment of intended use and cost of manufacture for example wherein such modification would not otherwise affect function of the arrangement.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As regards claim 11, reference teaches further limitation of “the second cylindrical shaped wall comprises threads, configured for fastening by a screw fastener” – as shown and described.
Allowable Subject Matter
Claims 3, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2003/0062343 discloses a similar arrangement as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677